DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       RAZNY JEWELERS, LTD.,
                             Appellant,

                                      v.

                               BARRY MANKO,
                                  Appellee.

                               No. 4D20-1819

                               [March 11, 2021]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Jr., Judge; L.T. Case
No. CACE18-023221.

   Jonathan Bloom of Bloom & Freeling, Boca Raton, for appellant.

   Michelle Rebecca Pardoll of Pardoll Law, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.